United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2049
Issued: February 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2013 appellant, through her attorney, filed a timely appeal from the
March 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her compensation.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Board. One hundred and eighty days from
March 7, 2013, the date of OWCP’s decision, was September 3, 2013. Since using September 5, 2013, the date the
appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is
considered the date of filing. The date of the U.S. Postal Service postmark is August 29, 2013, which renders the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 5, 2012 on the grounds that she had no
residuals of her accepted work injury after that date.
FACTUAL HISTORY
On June 23, 2011 appellant, then a 38-year-old mail handler, filed an occupational
disease claim alleging that she sustained a lumbar sprain due to her work duties over time which
included engaging in lifting, pushing and bending. She indicated that she first became aware of
her claimed condition on June 13, 2011. Appellant stopped work on June 14, 2011 and returned
to limited-duty work on July 23, 2011. OWCP accepted that she sustained aggravation of
thoracic or lumbosacral radiculitis/neuritis and paid disability compensation on the daily
compensation rolls.
In a January 10, 2012 report, Dr. Allen Glushakow, an attending Board-certified
orthopedic surgeon, indicated that appellant had lumbosacral tenderness without spasm on
examination. Straight leg raising was negative, there were no focal findings on neurological
examination and all spheres of range of motion were decreased by 10 percent. Dr. Glushakow
diagnosed lumbosacral radiculitis, herniated L5-S1 disc and significant bulging at L4-5.
OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, for
a second opinion examination and opinion regarding whether she continued to have residuals of
her accepted work injury.
In a February 17, 2012 report, Dr. Lakin detailed appellant’s factual and medical history,
including the findings on diagnostic testing and physical examination. He noted that she
currently complained of low back pain with prolonged positions, especially with twisting and
standing. Dr. Lakin reported findings on physical examination, noting that appellant had
minimal tenderness in her lower paralumbar musculature bilaterally with no spasms. Appellant
was nontender in the bilateral sciatic notches and in the bilateral sacroiliac joints. She was able
to stand on her heels and toes without difficulty and her gait was normal. Dr. Lakin indicated
that the motor examination of appellant’s legs revealed 5/5 strength upon hip flexion, knee
extension, ankle dorsiflexion and plantar flexion, inversion and eversion of the feet. Appellant
had negative straight leg raising in the sitting and supine positions and sensation was intact to
light touch in both legs. Dr. Lakin indicated that she had a normal neurological examination
with only some minimal tenderness in the lumbar spine. He posited that appellant’s work-related
lumbar radiculitis had resolved as she was neurologically intact and had no signs of any radicular
findings in her legs. Appellant’s complaints of right leg pain were subjective in that
electrodiagnostic testing done on April 27, 2010 revealed a mild left L5-S1 radiculopathy with
no mention of any radiculopathy on the right side. Dr. Lakin stated:
“The patient is neurologically intact and has no signs of radiculopathy on clinical
evaluation…. As of this date, she has reached maximum medical improvement.
[Appellant] is neurologically intact, has excellent function of the spine and lower
extremities and the patient is at maximum medical improvement and the claimant

2

does not have any concurrent nonwork[-]related disability…. There is no need
for any restrictions, as the patient has an unremarkable orthopedic examination
and there is no reason why [appellant] cannot return back to work regular duty.”
In a May 15, 2012 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits on the grounds that she ceased to have residuals of
her accepted work injury. It indicated that the proposed termination action was based on the
well-rationalized opinion of Dr. Lakin, an OWCP referral physician. Appellant was provided 30
days to submit evidence or argument challenging the proposed action.
In an April 17, 2012 progress note, Dr. Glushakow stated that his examination of
appellant’s back revealed lumbosacral tenderness and spasm. Appellant lacked 15 percent range
of motion in all spheres of her back, straight leg raising was painful at 83 degrees and the
neurological examination revealed no focal findings. Dr. Glushakow diagnosed lumbosacral
radiculitis, herniated L5-S1 disc and probable disc protrusion at L4-5. In a May 24, 2012 form
report, he provided work restrictions, including no lifting more than 10 pounds. Dr. Glushakow
listed the date of injury as June 13, 2011. In a June 8, 2012 report, he reported examination
findings and diagnosed lumbosacral radiculitis, herniated L5-S1 disc and probable disc
protrusion at L4-5. Dr. Glushakow stated, “In my opinion, [appellant’s] diagnoses are causally
related to the accident of June 13, 2011 and represent an aggravation of a previous condition as
well.”
In a July 5, 2012 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective July 5, 2012 on the grounds that she had no residuals of her accepted
work injury after that date. It indicated that the weight of the medical evidence with respect to
work-related residuals rested with the opinion of Dr. Lakin. The reports of Dr. Glushakow did
not contain a rationalized opinion that appellant had residuals of her accepted work injury.
Appellant submitted November 13 and December 12, 2012 reports in which
Dr. Glushakow posited that her herniated lumbar disc and lumbar radiculopathy conditions were
greatly accelerated by the performance of her repetitive work duties overtime. Dr. Glushakow
indicated that she continued to have disability due to the effects of this work-related aggravation.
In a March 7, 2013 decision, OWCP’s hearing representative affirmed the July 5, 2012
termination decision, finding that OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective July 5, 2012 based on the well-rationalized
opinion of Dr. Lakin. She further found that, after OWCP’s proper termination, appellant
submitted additional medical evidence, i.e., the November 13 and December 12, 2012 reports of
Dr. Glushakow, which required additional development of the medical evidence. The case was
remanded to OWCP for medical development to include obtaining a clarifying report from
Dr. Lakin.3

3

The record contains an August 8, 2013 letter advising appellant about the reinstatement of her compensation.
This does not constitute a final adverse decision of OWCP reviewable by the Board. See 20 C.F.R. § 501.2(c).

3

LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.4 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6
ANALYSIS
OWCP accepted that appellant sustained aggravation of thoracic or lumbosacral
radiculitis/neuritis due to her repetitive work duties overtime and paid disability compensation on
the daily compensation rolls. It terminated her wage-loss compensation and medical benefits
effective July 5, 2012 based on the February 17, 2012 report of Dr. Lakin, a Board-certified
orthopedic surgeon serving as an OWCP referral physician.
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 5, 2012 on the grounds that she had no
residuals of her accepted work injury after that date. The weight of the medical evidence is
represented by the thorough, well-rationalized opinion of Dr. Lakin. The February 17, 2012
report of Dr. Lakin establishes that appellant had no disability due to her accepted work injury
after July 5, 2012.
In his February 17, 2012 report, Dr. Lakin reported findings on physical examination,
noting that appellant had minimal tenderness in the lower paralumbar musculature bilaterally
with no spasms. Appellant was nontender in the bilateral sciatic notches and in the bilateral
sacroiliac joints and her motor examination of the legs revealed 5/5 strength upon hip flexion,
knee extension, ankle dorsiflexion and plantar flexion, inversion and eversion of the feet. She
had negative straight leg raising in the sitting and supine positions and sensation was intact to
light touch in both legs. Dr. Lakin indicated that appellant had a normal neurological
examination with only some minimal tenderness in the lumbar spine and posited that her workrelated lumbar radiculitis had resolved as she was neurologically intact and had no signs of any
radicular findings in her legs. Appellant’s complaints of right leg pain were subjective in that
electrodiagnostic testing done on April 27, 2010 revealed a mild left L5-S1 radiculopathy with
no mention of any radiculopathy on the right side. Dr. Lakin reiterated that her work injury had
resolved and indicated that she could return to regular work.
The Board has carefully reviewed the opinion of Dr. Lakin and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Lakin provided a thorough factual and medical history and

4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

accurately summarized the relevant medical evidence.7 He provided medical rationale for his
opinion by explaining that appellant exhibited no objective findings showing that she continued
to have work-related leg radiculitis.
Before OWCP and on appeal, counsel argued that the reports of Dr. Glushakow showed
that OWCP’s termination of compensation effective July 5, 2012 was improper. However, the
reports of Dr. Glushakow submitted prior to the July 5, 2012 termination were of limited
probative value on the main issue of the present case. In a June 8, 2012 report, Dr. Glushakow
diagnosed lumbosacral radiculitis, herniated L5-S1 disc and probable disc protrusion at L4-5 and
stated, “In my opinion, her diagnoses are causally related to the accident of June 13, 2011 and
represent an aggravation of a previous condition as well.” This report is of limited probative
value because Dr. Glushakow did not provide any rationale in support of his opinion on causal
relationship.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 5, 2012 on the grounds that she had no
residuals of her accepted work injury after that date.

7

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (finding that a medical opinion not fortified by medical
rationale is of little probative value). Dr. Glushakow indicated that appellant sustained an injury on June 13, 2011,
but her accepted condition was actually sustained due to exposure to work factors over a period of time.

5

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

